Title: To Benjamin Franklin from James Jay, 9 October 1783
From: Jay, James
To: Franklin, Benjamin


          
            Sir
            Paris Octobr. 9. 1783.
          
          I expect to set out for England in a day or two, and propose to go by the way of Calais. I beg therefore you will send me a passport sometime to morrow by the petit Post. I have the honour, Sir, to be, Your Most Obt: & hble: Servt:
          
            James Jay
            Hotel de Chatillon Rue du Petit Bourbon prés St: Sulpice.—
            His Excelly. Benjn: Franklin
          
         
          Addressed: A Son Excellence / Monsieur Franklin / Ministre Plenipotentiare des Etats Unis / de L’Amerique &c.— / a / Passy
          Notation: James Jay. Oct. 9. 1783.
        